DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey, II et al. (US 20140298560).

Referring to claim 1, Bailey discloses an acupressure sleeve for applying acupressure to predetermined acupoints on an arm of a user, comprising: a sleeve body (Bailey discloses the clothing article can be a sleeve for arm, ankle, knee, leg, The garments are highly stretchable providing for increased elasticity and very low shrinkage rates.”), said sleeve body having a fiber substrate (para [0006]), and a plurality of far-infrared particles and a plurality of negative ion particles blended in said fiber substrate (para [0016]: “The garments are made of infrared bioceramic, tourmaline fiber”. Para [0017]: “To make the tourmaline fabric, the tourmaline store is crushed into a fine powder and baked into the fibers of the fabric.” Para [0016]: “Tourmaline is a Chakra stone, which has a slight but naturally-occurring electrical current running through it. This current takes the moisture that is present all around us and charges it with negative ions as well as producing far infrared radiation.” Examiner contends that half of the tourmaline particles have been interpreted as far-infrared particles and the other half have been interpreted as negative ion particles); and an acupressure unit including a plurality of acupressure protrusions (16 and 18 as shown in Fig. 1) protruding from said fiber substrate into an interior of said sleeve body and configured to apply acupressure to the arm of the user at positions respectively corresponding to the predetermined acupoints (para [0005]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey, II et al. in view of Fisher (US 5,601,598).

Referring to claim 2, Bailey discloses the acupressure sleeve as claimed in claim 1 but fails to disclose wherein each of said acupressure protrusions has a protruding curved surface. However, in the same field of endeavor, which is an acupressure device, Fisher discloses the acupressure protrusion has a protruding curved surface (Fig. 1-3). Apparently, the advantage of a curved surface is providing atraumatic contact between the acupressure protrusion and the skin, thereby, preventing scratching of the 

Referring to claims 3-5, Bailey discloses the acupressure sleeve as claimed in claim 1 but fails to disclose wherein each of said acupressure protrusions has a protruding thickness (H) of 2 to 4 mm, a diameter (D) of 4 to 10 mm. However, in the same field of endeavor, which is an acupressure device, Fisher discloses the acupressure protrusion has a thickness of a stimulator protrusion 612 with an essentially hemispherically shaped tip 723, a base diameter d2 (715) of the order of 0.25" and a protrusion height 722 of 0.15"-0.25" (Examiner notes that 025” is 6mm and 0.15”-0.25” is 4mm – 6 mm). Examiner contends that based on the knowledge about the location of acupuncture point on human body, one of ordinary skill able to perform routine experimentation to drive the height and the width of the stimulator protrusion to achieve optimal effect since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine experimentation in the art. (In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). MPEP 2145.05 II(B) and (In re Aller, 105 USPQ 233)).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Nordstrom et al. (US 2012/0131720).

Referring to claims 6-7, Bailey discloses the acupressure sleeve as claimed in claim 1 and wherein said sleeve body has an arm covering portion for covering the arm of the user. Bailey fails to disclose a hand covering portion integrally connected to said arm covering portion for covering the hand of the user and wherein said hand covering portion has a first through hole for extension of the thumb therethrough, a second through hole for extension of the four fingers therethrough, and a connecting section interconnecting said first through hole and said second through hole. 
 
Again referring to claims 6-7, however, in the same field of endeavor, which is an athletic wear, Nordstrom discloses (Fig. 11A) to facilitate a close fit, first arm 1120 may terminate in a portion including a thumbhole 1124, and second arm 1122 may terminate in a portion including thumbhole 1126 (para [0049]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided similar feature as suggested by Nordstrom to the sleeve of Bailey to facilitate a close fit.

Referring to claim 8, Bailey/Nordstrom discloses the acupressure sleeve as claimed in claim 6, wherein said acupressure unit is disposed on said arm covering portion (Bailey: Fig. 1 shows magnets 16 and 18 are located on the arm covering portion).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUAN V NGUYEN/Primary Examiner, Art Unit 3771